           Case 1:18-vv-00362-UNJ Document 43 Filed 12/23/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0362V
                                    Filed: October 25, 2019
                                        UNPUBLISHED


    STEVEN FLETCHER,

                        Petitioner,                          Chief Special Master Corcoran
    v.
                                                             Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                  Attorneys’ Fees and Costs
    HUMAN SERVICES,

                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On March 8, 2018, Steven Fletcher, (“petitioner”), filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2
(the “Vaccine Act”) alleging that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of his November 3, 2016 influenza (“flu”) vaccination.
(Petition at 1). On June 6, 2019, a decision was issued by then Chief Special Master
Dorsey awarding compensation to petitioner based on the respondent’s proffer. (ECF
No. 32).

      Petitioner has now filed a motion for attorney’s fees and costs dated September
24, 2019, (ECF No. 37), requesting a total award of $18,048.67 (representing $16,730.40

1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-00362-UNJ Document 43 Filed 12/23/19 Page 2 of 2



in fees plus $1,318.27 in costs). Pursuant to General Order #9, counsel for petitioner
filed singed order stating that Petitioner has not incurred out -of-pocket costs in pursuit of
this litigation. (ECF No. 38). Respondent reacted to the motion on September 25, 2019,
indicating that he is satisfied that the statutory requirements for an award of attorney’s
fees and costs are met in this case and deferring to the Court’s discretion to determine
the amount to be awarded. (ECF No. 39). Petitioner did not file a reply thereafter.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). I have reviewed the billing records submitted with Petitioner’s initial request, and
based on my discretion and Vaccine Program experience, I find the requested hourly
rates and work performed to be reasonable. I therefore approve the requested amount
for attorney’s fees and costs.

       Accordingly, I hereby GRANT Petitioner’s Motion for attorneys’ fees and costs. I
award a total of $18,048.67 (representing $16,730.40 in attorney’s fees and $1,318.27 in
costs) as a lump sum in the form of a check jointly payable to Petitioner and her counsel,
Ronald Craig Homer, Esq. In the absence of a timely-filed motion for review (see
Appendix B to the Rules of the Court), the Clerk shall enter judgment in accordance with
this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
